Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Quest of Olanta, Inc.
d/b/a HD’s Quick Stop,

Respondent.

Docket No. C-15-521
FDA Docket No. FDA-2014-H-2043

Decision No. CR3561

Date: January 9, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Quest of Olanta, Inc. d/b/a HD’s Quick Stop, that alleges facts and
legal authority sufficient to justify the imposition of a $500 civil money penalty.
Respondent did not answer the Complaint, nor did Respondent request an extension of
time within which to file an answer. Therefore, I enter a default judgment against
Respondent and assess a $500 civil money penalty.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold tobacco
products to minors and failed to verify that a tobacco purchaser was 18 years of age or
older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301
et seq., and its implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R.
pt. 1140 (2013). CTP seeks a civil money penalty of $500.

On December 3, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1 am required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns HD’s Quick Stop, an establishment that sells tobacco products
and is located at 519 East Hampton Street, Olanta, South Carolina 29114.
Complaint § 3.

e During an inspection of Respondent’s establishment on December 3, 2013, at
approximately 5:36 PM, an FDA-commissioned inspector observed that “a person
younger than 18 years of age was able to purchase a package of Grizzly Long Cut
Premium Wintergreen smokeless tobacco... .” Complaint § 10.

¢ On February 20, 2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observation from December 3, 2013. The letter explained that the
observation constituted a violation of regulations found at 21 C.F.R. § 1140.14(a),
and that the named violation was not necessarily intended to be an exhaustive list
of all violations at the establishment. The Warning Letter went on to state that if
Respondent failed to correct the violation, regulatory action by the FDA or a civil
money penalty action could occur and that Respondent is responsible for
complying with the law. Complaint § 10.

e Although UPS records indicate that an individual named “Frye” received the
Warning Letter, CTP did not receive a response to the Warning Letter. Complaint

ql.

e During a subsequent inspection of Respondent’s establishment on June 24, 2014,
at approximately 5:12 PM, FDA-commissioned inspectors documented that “‘a
person younger than 18 years of age was able to purchase a package of Newport
Box cigarettes . . . [.]” The inspectors also documented that “the minor’s
identification was not verified before the sale... .” Complaint § 1.
These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of tobacco products to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing a purchaser’s date of birth, that no purchasers of tobacco
products are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
tobacco products to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on
December 3, 2013, and June 24, 2014. On June 24, 2014, Respondent also violated the
requirement that retailers verify, by means of photo identification containing a
purchaser’s date of birth, that no purchasers of tobacco products are younger than

18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute
violations of law that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. I thus find that a civil money penalty of $500 is warranted and so order
one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

